Opinion issued October 2, 2014




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00451-CV
                           ———————————
     IN RE S. C. MAXWELL FAMILY PARTNERSHIP, LTD., Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, S.C. Maxwell Family Partnership, LTD., has filed a petition for writ

of mandamus challenging the trial court’s order denying relator’s motion to

transfer venue in the underlying case.* We deny the petition for writ of mandamus.

                                 PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle.

*
      The underlying case is Thomas Kent and Nancy Kent v. S.C. Maxwell Family
      Partnership, LTD., cause number 35517, pending in the 335th District Court of
      Washington County, Texas, the Honorable Carson Campbell presiding.